SALCINES, Judge.
Eddie Dean Blount, Sr., appeals the order revoking his probation and the judgment and sentences imposed following the revocation of his probation.1 We affirm the order revoking probation and the judgment in all respects. We affirm the sentence imposed for armed robbery, but reverse the forty year sentence for attempted first-degree murder and remand for resentencing.
On March 17, 1997, after serving about eight years of his incarcerative sentence, Blount was released from custody. On November 20, 1997, an affidavit of violation of probation was filed and, at a hearing conducted on February 2, 1998, Blount admitted violating two conditions of his probation. The appropriate 1989 guidelines scoresheet, with a one-cell bump, indicated a permitted range of seventeen to forty years’ incarceration. The trial court revoked his probation and imposed concurrent forty year sentences for attempted first-degree murder and robbery with a firearm, with credit for time served.
Blount was properly sentenced, upon revocation of probation, to forty years’ prison for robbery with a firearm, a first-degree felony punishable by a term of years not exceeding life imprisonment. See §§ 812.13(2)(a), 775.082(3)(b), Fla. Stat. (1989); Sterling v. State, 584 So.2d 626 (Fla. 2d DCA 1991). However, the forty year prison sentence for attempted first-degree murder, a first-degree felony, exceeded the statutory maximum penalty of thirty years. See §§ 782.04(1), 777.04(4)(a), 775.082(3)(b), Fla. Stat. (1989). Thus, that portion of his sentence is reversed and remanded for resentencing.
Affirmed in part, reversed in part, and remanded with directions.
THREADGILL, A.C.J., and PARKER, J., Concur.

. The underlying offenses for which Blount was charged occurred on August 2, 1989. Blount's original sentences were reversed and remanded for resentencing within the applicable guidelines. See Blount v. State, 581 So.2d 604 (Fla. 2d DCA 1991). Following multiple appeals, he .was ultimately sentenced to twenty-two years' imprisonment followed by eight years’ probation for attempted first-degree murder and consecutive life probation for robbery with a firearm. See Blount v. State, 611 So.2d 518 (Fla. 2d DCA 1993) (affirming the 1991 sentence imposed on remand); Blount v. State, 627 So.2d 576 (Fla. 2d DCA 1993) (reversing, in part, the denial of Blount's rule 3.800(a) motion and remanding for further consideration); Blount v. State, 661 So.2d 829 (Fla. 2d DCA 1995) (affirming the sentences imposed following the 3.800(a) hearing); Blount v. State, 678 So.2d 342 (Fla. 2d DCA 1996) (denying Blount’s petition for writ of mandamus following the denial of his motion to correct an illegal sentence); Blount v. State, 684 So.2d 1357 (Fla. 2d DCA 1996) (affirming the denial of Blount’s motion to correct an illegal sentence).